Citation Nr: 1828556	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  14-40 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), in excess of 30 percent from May 28, 2010 to July 30, 2012, and in excess of 50 percent from July 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in New Orleans, Louisiana, which granted service connection for PTSD and assigned an initial 30 percent rating from May 28, 2010.  In a May 2013 rating decision, the RO assigned an initial 50 percent rating for the service-connected PTSD from July 30, 2012.   

The Veteran requested a Board hearing in an October 2014 substantive appeal filed via VA Form 9.  In a March 2015 Statement, the Veteran withdrew the request for a Board hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	For the initial rating period on appeal from May 28, 2010 to July 30, 2012, the Veteran's PTSD has more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, irritability, nightmares, suspiciousness, and chronic sleep impairment.

2.	For the initial rating period on appeal from July 30, 2012, the PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment of short- and long- term memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.	For the initial rating period on appeal from May 28, 2010 to July 30, 2012, the criteria for a higher initial rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.	For the initial rating period on appeal from July 30, 2012, the criteria for a higher initial rating in excess of 50 percent for PTSD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Board finds that the duties to notify and assist the appellant in this case have been fulfilled.  Neither the Veteran nor the evidence has raised any specific contentions regarding the duties to notify or assist.

Initial Rating for PTSD

The Veteran is in receipt of an initial 30 percent rating for PTSD for the initial rating period on appeal from May 28, 2010 to July 30, 2012, and a 50 percent rating for the period from July 30, 2012 under Diagnostic Code 9411.  38 C.F.R. § 4.130.

In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19. 2017), the United States Court of Appeals for Veterans Claim (Court) recently held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating in cases where the DSM-5 applies when the appeal was certified after August 4, 2014.  As the instant appeal was certified after August 4, 2014 (certified in August 2015), the Board will not rely on GAF scores in assigning the rating in this case.

Pertinent to this case, the General Rating Formula for Mental Disorders provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is provided when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id. 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Initial Rating from May 28, 2010 to July 30, 2012

The Veteran generally contends that higher initial disability ratings in excess of 30 percent and 50 percent for the service-connected PTSD is warranted.  Specifically, in a June 2013 Notice of Disagreement, the Veteran asserts that an initial 70 percent rating for the PTSD is more appropriate.  In an October 2014 VA Form 9, the Veteran asserts worsening symptoms of PTSD such as bouts of anger for no reason, loss of memory, lack of motivation to do anything, and social isolation.

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from May 28, 2010 to July 30, 2012, the service-connected PTSD has manifested in symptoms that more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, irritability, nightmares, suspiciousness, and chronic sleep impairment, and the severity of the PTSD symptoms did not cause occupational and social impairment with reduced reliability and productivity. 

The Veteran underwent a VA examination in October 2010, the examination report for which shows the Veteran reported forgetting things more often as he has grown older.  The Veteran also reported being sent home from work for a week due to insubordination.  The October 2010 VA examiner noted the Veteran appeared clean, neatly groomed, with an appropriate affect, normal mood, attention and orientation intact, and unremarkable thought process and content without delusions.  The VA examiner noted the Veteran did not have sleep impairment, inappropriate behavior, panic attacks, or homicidal or suicidal ideation, and was able to maintain minimum personal hygiene.  The October 2010 VA examination report noted that PTSD symptoms included recurrent distressing dreams, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  Although the VA examiner noted that disturbance caused by PTSD causes clinically significant distress or impairment in social, occupational, or other areas of functioning, the VA examiner assessed that the severity of the PTSD symptoms were mild to moderate.

A February 2011 VA treatment record reflects the Veteran reported symptoms of depression less than half the time and that he was more concerned with symptoms of irritability.  The Veteran admitted to suicidal thoughts in the past, but had not had such thoughts in years.  VA mental health treatment records from March 2011, April 2011, May 2011, June 2011, and July 2011 show the Veteran participated in group therapy and was noted to be alert and oriented, with appropriate affect, good range of mood, indications of good functioning capability, and no indications of suicidal or homicidal thoughts.

Similarly, a February 2012 VA treatment record reflects the Veteran's mood was euphoric, appearance and behavior were noted to be cooperative and reasonable, speech was normal, affect was appropriate, thought process was normal and coherent, thought content was relevant, and judgment and insight were good.  A June 2012 VA treatment record notes the Veteran's affect and mood were anxious and irritable, but his memory was intact, judgment and insight were good, without suicidal or homicidal ideation or evidence of psychosis.

The Board has carefully reviewed the lay and medical evidence of record and finds that the preponderance of the evidence is against the assignment of a higher initial disability rating in excess of 30 percent for the service-connected PTSD for the period from May 28, 2010 to July 30, 2012.  The evidence of record shows the Veteran's PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as depressed mood, anxiety, irritability, nightmares, suspiciousness, and chronic sleep impairment.  Further, for the initial rating period on appeal from May 28, 2010 to July 30, 2012, the PTSD did not manifest in occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty understanding complex commands; impaired judgment; or impaired abstract thinking.

VA treatment records throughout the initial rating period on appeal from May 28, 2010 to July 30, 2012 reflect the Veteran had been consistently observed to be alert and oriented, without impairment of judgment, thought process, ability to communicate, or ability to understand and follow directions.  While the Veteran had endorsed symptoms of anxiety, the evidence of record does not demonstrate the PTSD had manifested in panic attacks that occur more than once a week (criteria for a 50 percent rating), at any time during the rating period on appeal.  

The Board has considered all of the symptoms discussed above, including their severity, frequency, and duration.  In evaluating these symptoms, the Board finds that the severity, frequency, and duration of the PTSD are more appropriately consistent with the symptoms contemplated by the 30 percent disability rating and do not more nearly approximate the symptoms contemplated for a 50 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for a higher initial disability rating for PTSD in excess of 30 percent for the period from May 28, 2010 to July 30, 2012.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411. 

Initial Rating from July 30, 2012

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from July 30, 2012, the service-connected PTSD has manifested in symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment of short- and long- term memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, and the severity of the PTSD symptoms did not cause occupational and social impairment with deficiencies in most areas.

A September 2012 VA treatment record shows the Veteran complained of being irritable and easily frustrated, but denied suicidal or homicidal ideation and psychosis.  The Veteran's memory was intact and his judgment and insight also appeared intact.

The Veteran underwent another VA examination in April 2013, the examination report for which contains the VA examiner's assessment that PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The VA examination report reflects the service-connected PTSD has manifested in symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, mild memory loss, and disturbances of motivation and mood.  During the April 2013 VA examination, the Veteran was noted to be casually dressed, oriented in all spheres, speech was easily understood, thought processes were goal directed, and insight and judgment were fair.

Subsequent VA treatment records throughout the initial rating period on appeal from July 30, 2012 reflect the Veteran has been consistently observed to be alert and oriented, without impairment of judgment, thought process, ability to communicate, ability to understand and follow directions, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, or neglect of personal appearance and hygiene (criteria for a 70 percent rating).  See e.g. January 2016 VA treatment record; July 2016 VA treatment record.

Based on the foregoing evidence, the Board finds that, for the period from July 30, 2012, the severity, frequency, and duration of the PTSD are consistent with the symptoms contemplated by the 50 percent disability ratin,g and do not more nearly approximate the symptoms contemplated for a 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for a higher initial disability rating for PTSD in excess of 50 percent for the period from July 30, 2012.  
38 U.S.C. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the evidence of record does not suggest that the Veteran is unemployable due to the service-connected PTSD.  A December 2010 VA opinion contains the VA examiner's opinion that, although PTSD symptoms had somewhat impaired the Veteran's ability to work, the Veteran was not unemployable due to the service-connected PTSD as he had been employed at the same job for seven years at the time.  The April 2013 VA examination report also contains the VA examiner's opinion that the Veteran is not unemployable due to the service-connected PTSD as the Veteran reported that the primary reason why he stopped working was due to his (non-service-connected) physical problems, specifically arthritis.  Accordingly, neither the Veteran nor the evidence has raised a claim for TDIU. 


ORDER

A higher initial disability rating for PTSD, in excess of 30 percent from May 28, 2010 to July 30, 2012, and in excess of 50 percent from July 30, 2012, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


